UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Annual Period Ended December31,2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-35002 6D GLOBAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 98-0516425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 17 State Street, Suite 2550, New York, NY 10004 (Address of principal executive offices)(Zip Code) Telephone: (646) 681-4900 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x Number of common shares outstanding at March 19, 2015: 78,175,617. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement relating to its 2015 annual meeting of stockholders (the “2015 Proxy Statement”) are incorporated by reference into Part III of this Annual Report on Form 10-K to the extent stated herein. The 2015 Proxy Statement will be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this report relates. EXPLANATORY NOTE This Amendment No. 1 (this “Amendment”) to 6D Global Technologies Inc.’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014, filed with the Securities and Exchange Commission on March 30, 2015 (the “Original Form 10-K”), is being filed with the limited purpose of amending the Report of Independent Registered Public Accounting Firm on page F-2 of the Original Form 10-K to correct a scrivener’s error with respect to the date thereof. This Amendment does not amend or otherwise update any other information in the Original Form 10-K.Accordingly, this Amendment should be read in conjunction with the Original Form 10-K. Part II Item 8. – Financial Statements and Supplementary Data Contents Page Report of Independent Registered Public Accounting Firms F-2 to F-3 Consolidated Balance Sheets as of December 31, 2014 and 2013 F-4 Consolidated Statements of Operations for the Years Ended December 31, 2014 and 2013 F-5 Consolidated Statements of Comprehensive Income (Loss) for the Years Ended December 31, 2014 and 2013 F-6 Consolidated Statements of Stockholders’ Equity (Deficit) for the Years Ended December 31, 2014 and 2013 F-7 Consolidated Statements of Cash Flows for the Years Ended December 31, 2014 and 2013 F-8 Notes to the Consolidated Financial Statements F-9 F-1 Table of Contents Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders 6D Global Technologies, Inc. New York, New York We have audited the accompanying consolidated balance sheet of 6D Global Technologies, Inc. as of December 31, 2014 and the related consolidated statements of operations, comprehensive income (loss), stockholders’ equity (deficit), and cash flows for the year ended December 31, 2014.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of 6D Global Technologies, Inc. at December 31, 2014, and the results of its operations and its cash flows for the year ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP New York, New York March 30, 2015 F-2 Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders 6D Global Technologies, Inc. (Formerly Initial Koncepts, Inc.) We have audited the accompanying balance sheet of 6D Global Technologies, Inc. (formerly Initial Koncepts, Inc.) (the“Company”) as of December31, 2013, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December31, 2013, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 9 to the financial statements, the Company had an accumulated deficit at December 31, 2013, a net loss and net cash used in operating activities for the year then ended.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 9.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li and Company, PC Li and Company, PC Skillman, New Jersey June3, 2014 F-3 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, Assets Current Assets Cash $ $ Accounts receivable Unbilled revenues Deferred tax assets - Prepaid expenses and other current assets Total Current Assets Property and Equipment, net Other Assets Restricted cash Security deposits Due from related party - Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity(Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Due to factor Current maturities of capital lease liability Deferred revenue - Current maturities of notes payable Total Current Liabilities Long-Term Liabilities Capital lease liability, net of current maturities Notes payable, net of current maturities Security deposit payable - Deferred rent Total Long-Term Liabilities Total Liabilities $ $ Commitment and Contingencies Stockholders' Equity (Deficit) Preferred stock, par value $0.00001; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, par value $0.00001; 150,000,000 shares authorized as of December 31, 2014; 77,575,617 and 38,215,054 shares issued and outstanding as of December 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit (571,756 ) (539,950 ) Total Stockholders' Equity (Deficit) (536,950 ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See accompanying notes to the consolidated financial statements. F-4 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, December 31, Revenues $ $ Cost of revenues Gross margin Operating Expenses Selling general and administrative Operating expenses Income (loss) from operations ) Other income (expense) Interest expense, net ) ) Loss on debt extinguishment ) - Realized gain on sale of marketable securities - Other Income 22 Other expense, net ) ) Income (loss) before income taxes benefit ) Income tax benefit ) - Net income (loss) $ $ ) Net income (loss) per common share - basic $ $ ) Weighted average common shares - basic Net income (loss) per common share - diluted $ $ ) Weighted average common shares - diluted See accompanying notes to the consolidated financial statements. F-5 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Years Ended December 31, December 31, Net income (loss) $ $ ) Other comprehensive income (loss): Net unrealized gain on marketable securities - Reclassification to realized gain on sale of marketable securities - ) Other comprehensive loss - ) Comprehensive income (loss) $ $ ) See accompanying notes to the consolidated financial statements. F-6 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock Common stock Shares Amount Shares Amount Additional paid in capital Retained earnings (Accumulated deficit) Accumulated Other Comprehensive Income (Loss) Total Balance at January 1, 2013 - $
